Exhibit 10.1
 
FIRST AMENDMENT, dated as of May 20, 2013 (this “Amendment”), to the Amended and
Restated Credit Agreement dated as of January 27, 2012 (as amended and restated
as of February 8, 2013 and further amended through the date hereof, the
“Existing Credit Agreement”), among J. C. PENNEY COMPANY, INC., J. C. PENNEY
CORPORATION, INC., J. C. PENNEY PURCHASING CORPORATION, the financial
institutions named therein as lenders, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as LC Agent.


WHEREAS, the Loan Parties have requested that the Required Lenders amend the
Existing Credit Agreement in order to (x) increase the amount of Permitted
First-Lien Indebtedness and Permitted Second-Lien Indebtedness permitted to be
incurred and (y) make certain other changes, each as set forth herein.


WHEREAS, the Required Lenders are willing to so amend the Existing Credit
Agreement, on the terms and subject to the conditions set forth herein.


NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:


SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the preamble and recitals hereto) have the meanings assigned to
them in the Amended Credit Agreement (as defined below). The provisions of
Section 1.03 of the Amended Credit Agreement are hereby incorporated by
reference herein, mutatis and mutandis.


SECTION 2. Amendments. Effective as of the Amendment Effective Date (as defined
below), the Existing Credit Agreement is hereby amended as follows (the Existing
Credit
Agreement as so amended being referred to as the “Amended Credit Agreement”):


(a)           the definition of “Permitted First-Lien Indebtedness” in Section
1.01 of the Existing Credit Agreement is amended by inserting the phrase “(or,
subject to clause (ii) of the second sentence of this definition, any Guarantee
by a Loan Party thereof)” immediately after the word “Subsidiary” in the second
line thereof;


(b)           the definition of “Permitted Second-Lien Indebtedness” in Section
1.01 of the Existing Credit Agreement is amended by inserting the phrase “or a
Subsidiary (or, subject to clause (ii) of the second sentence of this
definition, any Guarantee by a Loan Party thereof)” immediately after the phrase
“Parent Borrower” in the second line thereof; and


(c)           Section 6.01(i) of the Existing Credit Agreement is amended by
replacing “$1,750,000,000” with “$2,250,000,000”.


SECTION 3. Representations and Warranties. Each of Holdings, the Parent Borrower
and Purchasing hereby represents and warrants to the Administrative Agent and to
each of the Lenders as of the Amendment Effective Date that:


 
 
 
 
(a)           This Amendment has been duly authorized by each of Holdings, the
Parent Borrower and Purchasing and has been duly executed and delivered by each
of Holdings, the Parent Borrower and Purchasing and constitutes a legal, valid
and binding obligation of Holdings, the Parent Borrower and Purchasing,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


(b)           Each of the representations and warranties of the Loan Parties set
forth in the Amended Credit Agreement and the other Loan Documents is true and
correct (or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) on and as of the date
hereof, except to the extent such representations and warranties relate to an
earlier date, in which case such representations and warranties are true and
correct (or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of such earlier date.


(c)           At the time of and immediately after giving effect to this
Amendment, no Default shall have occurred and be continuing.


SECTION 4. Conditions to Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which each of the
following conditions has been satisfied:


(a)           the Administrative Agent shall have executed a counterpart of this
Amendment and the Administrative Agent (or its counsel) shall have received from
the Required Lenders, Holdings, the Parent Borrower, and Purchasing either (i) a
counterpart of this Amendment signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment; and


(b)           the Administrative Agent shall have received from the Parent
Borrower a consent fee, for the account of each Lender that shall have delivered
a counterpart of this Amendment signed on behalf of such party (or that shall
have provided to the Administrative Agent written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Amendment) that such party has signed a
counterpart of this Amendment) prior to 4:00 p.m., New York time, on May 20,
2013 (each such Lender, an “Initial Consenting Lender”), in an amount equal to
the product of (x) 0.10% multiplied by (y) the Commitment held by such Initial
Consenting Lender as of the Amendment Effective Date.


The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.


SECTION 5. Covenant.  If the Amendment Effective Date occurs, the Parent
Borrower shall pay to the Administrative Agent, for the account of each Lender
(other than any Initial Consenting Lender) that shall deliver a counterpart of
this Amendment signed on behalf of such party (or that shall provide to the
Administrative Agent written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed
2
 
 
 
 
signature page of this Amendment) that such party has signed a counterpart of
this Amendment prior to 5:00 p.m., New York time, on May 24, 2013 (the “Consent
Cutoff Date”), a consent fee (a “Post-Effective Date Consent Fee”) in an amount
equal to the product of (x) 0.10% multiplied by (y) the Commitment held by such
Lender (other than any Initial Consenting Lender) as of the Consent Cutoff
Date.  The Post-Effective Date Consent Fees shall be due and payable on May 28,
2013.  The Parent Borrower acknowledges and agrees that the failure to make
payments in respect of Post-Effective Date Consent Fees shall constitute an
Event of Default under the Amended Credit Agreement as if fully set forth
therein if such failure shall continue unremedied for 5 days.


SECTION 6. Effect of Agreement; No Novation. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of any Loan
Party, the Administrative Agent, any Issuing Bank, the Swingline Lender or any
Lender under the Existing Credit Agreement or any other Loan Document, and shall
not alter, modify, amend or in any way affect the Existing Credit Agreement or
any other Loan Document, all of which, as amended, supplemented or otherwise
modified hereby, are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, the
Amended Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall constitute a Loan Document for all purposes
of the Amended Credit Agreement. On and after the Amendment Effective Date, any
reference to the Existing Credit Agreement in any Loan Document shall be deemed
to be a reference to the Amended Credit Agreement.


(b)           Neither this Amendment nor the effectiveness of the Amended Credit
Agreement shall extinguish the obligations for the payment of money outstanding
under the Existing Credit Agreement or discharge or release the priority of any
Security Document, any other security therefor or any Guarantee thereof. Nothing
contained herein shall be construed as a substitution or novation of the
Obligations outstanding under the Existing Credit Agreement or the Security
Documents, which shall remain in full force and effect, except as modified
hereby.


SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed signature page to this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.


SECTION 9. Expenses. The Parent Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment and the transactions contemplated hereby, including the fees, charges
and disbursements of counsel for the Administrative Agent.


SECTION 10. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
3

 
 
 
 
 



 
IN WITNESS WHEREOF, the parties hereto have cause this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
 


 
J.C. PENNEY COMPANY, INC.,
 
By: /s/ Kenneth Hannah
Name: Kenneth Hannah
Title: Executive Vice President and Chief Financial Officer
 


 
J.C. PENNEY CORPORATION, INC.,
 
By: /s/ Kenneth Hannah
Name: Kenneth Hannah
Title: Executive Vice President and Chief Financial Officer


 
J.C. PENNEY PURCHASING CORPORATION,
 
By: /s/ Windon Chau
Name: Windon Chau
Title: VP, Treasurer
 
[Signature Page to First Amendment]

 
 
 
 
 



JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
 
By:   /s/ Barry K. Bergman
Name: Barry K. Bergman
Title: Managing Director
 
[Signature Page to First Amendment]

 
 
 
 
 

Wells Fargo Bank, National Association
as Lender
 
By:           /s/ Danielle Baldinelli
Name:         Danielle Baldinelli
Title:           Director
 


By:           /s/ Danielle Baldinelli
Name:         Danielle Baldinelli
Title:           Director
 



[Signature Page to First Amendment]


 
 
 
 



 
Bank of America, N.A.,
as Lender
 
By:           /s/ Christine Hutchinson
Name:         Christine Hutchinson
Title:           Director
 

[Signature Page to First Amendment]


 
 
 
 



 
Barclays Bank PLC,
as Lender
 
By:           /s/ Ronnie Glenn
Name:         Ronnie Glenn
Title:           Vice President
 

[Signature Page to First Amendment]


 
 
 
 



 
UBS LOAN FINANCE LLC,
as Lender
 
By:           /s/ Lana Gifas
Name:         Lana Gifas
Title:           Director
 


 
By:           /s/ Joselin Fernandes
Name:         Joselin Fernandes
Title:           Associate Director
 


 


 

[Signature Page to First Amendment]


 
 
 
 



 
THE ROYAL BANK OF SCOTLAND PLC,
as Lender
 
By:           /s/ Tracy Rahn
Name:         Tracy Rahn
Title:           Director
 





[Signature Page to First Amendment]


 
 
 
 



 
U.S. Bank National Association,
as Lender
 
By:           /s/ Christopher Fudge
Name:        Christopher Fudge
Title:           Vice President
 



[Signature Page to First Amendment]


 
 
 
 



 
Goldman Sachs Bank USA,
as Lender
 
By:           /s/ Michelle Latzoni
Name:         Michelle Latzoni
Title:           Authorized Signatory
 

[Signature Page to First Amendment]


 
 
 
 



 
PNC BANK, NATIONAL ASSOCIATION,
as Lender
 
By:           /s/ Chad Greene
Name:         Chad Greene
Title:           Officer
 

[Signature Page to First Amendment]


 
 
 
 



 
Regions Bank,
as Lender
 
By:           /s/ Connie Ruan
Name:         Connie Ruan
Title:           Attorney-in-Fact
 



[Signature Page to First Amendment]


 
 
 
 



 
Siemens Financial Services, Inc.
as Lender
 
By:           /s/ Sharen Prusakowski
Name:         Sharen Prusakowski
Title:           V.P.
 


 
By:           /s/ Jeff Berger
Name:         Jeff Berger
Title:           V.P, Head of Bus. Admin.
 


 


 


 

[Signature Page to First Amendment]


 
 
 
 



 
Standard Chartered Bank,
as Lender
 
By:           /s/ Johanna Minaya
Name:         Johanna Minaya
Title:           Associate Director
 


 
By:           /s/ Robert Reddington
Name:         Robert Reddington
Title:           Credit Documentation Manager
 


 


 


 


 

[Signature Page to First Amendment]


 
 
 
 



 
State Street Bank and Trust Company,
as Lender
 
By:           /s/ Kimberly R. Costa
Name:         Kimberly R. Costa
Title:           Vice President
 



[Signature Page to First Amendment]


 
 
 
 



 
THE BANK OF NEW YORK MELLON,
as Lender
 
By:           /s/ Thomas J. Tarasovich, Jr.
Name:         Thomas J. Tarasovich, Jr.
Title:           Vice President
 

[Signature Page to First Amendment]


 
 
 
 



 
UMB Bank, n.a,
as Lender
 
By:           /s/ David A. Proffitt
Name:         David A. Proffitt
Title:           Senior Vice President
 

[Signature Page to First Amendment]


 
 
 
 



 
CITY NATIONAL BANK,
as Lender
 
By:           /s/ Robert Yasuda
Name:         Robert Yasuda
Title:           Vice President
 

[Signature Page to First Amendment]


 
 
 
 



 
KEYBANK NATIONAL ASSOCIATION,
as Lender
 
By:           /s/ Andrew Blickensderfer
Name:         Andrew Blickensderfer
Title:           Assistant Vice President
 

[Signature Page to First Amendment]


 
 
 
 



 
RB International Finance USA LLC,
as Lender
 
By:           /s/ John A. Valiska
Name:         John A. Valiska
Title:           First Vice President
 


By:           /s/ Christoph Hoedl
Name:         Christoph Hoedl
Title:           First Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to First Amendment]